MEMORANDUM OF DECISION.
After a jury trial in the Superior Court, Piscataquis County, to which this case was transferred from the District Court, Dover-Foxcroft, Timothy Fairfield was convicted of operating a motor vehicle under the influence of intoxicating liquor, 29 M.R.S.A. § 1312-B (Supp.1985) (Class D). On appeal he assigns numerous claims of error in both the Superior and District Courts. We affirm the judgment.
The defendant had the burden of supporting his appeal with a record sufficient to permit a fair consideration of the issues raised. State v. Hanson, 483 A.2d 723, 725 (Me.1984). Because he has not provided us transcripts of the relevant proceedings in the Superior Court, we are unable to review the defendant’s claims of error regarding jury voir dire, assistance of counsel and rulings on other motions filed in the Superior Court.
Defendant also claims error on the part of the District Court judge in denying him permission to record proceedings in the District Court. Such error, if any, was harmless, since the defendant had the official transcript available to him for his appeal. See M.D.C.Crim.R. 39A; M.D.C.Civ.R. 76(a); M.R. Crim.P. 52(a). See also Higgins v. Higgins, 370 A.2d 670, 672 (Me.1977). We have considered the defendant’s remaining contentions and conclude they are without merit.
The entry is:
Judgment affirmed.
All concurring.